Chapman, J.
Our statute makes a wife a competent witness for the administrator of her husband, but prohibits her from testifying to her private conversations with her husband. See Dexter v. Booth, 2 Allen, 559. The testimony of Mrs. Crotty in this case, that her husband was in the habit of carrying the note in suit in his pocket, does not come within the statute prohibition, and was properly admitted.
*172The testimony of the defendant was properly excluded, by the plain words of the statute, because the plaintiff’s intestate was the other party to the cause of action in issue and on trial. Gen. Sts. c. 131, § 14. Exceptions overruled.